USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#____sssC*di «SSA PPONEE & PETRILLO, LLP
DATE FILED:__ 1/31/2020
William S. Petrillo, Esq., Partner Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner Michael Vitaliano, Esq., Associate
MANHATTAN LONG ISLAND
1 Penn Plaza, Suite 5315 1103 Stewart Avenue, Suite 200
New York, New York 10119 Garden City, New York 11530
Telephone: (212) 349-9000 Telephone: (516) 678-2800
Facsimile: (212) 349-9003 Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com E-mail: william@saponepetrillo.com
January 27, 2020

Hon. Gregory H. Woods
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

MEMORANDUM ENDORSED

Re: United States of America v. Kin Liu Chen
Ind_No.: 18-CR-827 (GHW)

 

Dear Judge Woods:

I am retained counsel to Defendant Kin Liu Chen in the above-referenced case. Mr. Chen
is scheduled to appear for sentencing on February 12, 2020 at 4:00 p.m.

I write to respectfully request a four-week adjournment of Mr. Chen’s sentencing hearing
to the week of March 9, 2020, or any date thereafter convenient to the Court. In order to provide
Mr. Chen with the effective assistance of counsel at sentencing, I must provide the Court with
important information regarding the factors of 18 U.S.C. 3353(a). Despite my best efforts to
expeditiously acquire all of this information and incorporate it into my sentencing submission, |
am still waiting to receive some necessary information and documentation.

I have spoken with the government, by AUSA Daniel Nessim, who has no objection to
this request.

We appreciate your consideration of this letter.

Application granted. The sentencing hearing scheduled for February Respectfully submitted,

12, 2020 is adjourned to March 10, 2020 at 10:00 a.m. Defendant's

sentencing memorandum is due February 25, 2020; the /S/ Edward V. Sapone

Government's memorandum is due March 3, 2020. The Clerk of Edward V. Sapone

Court is directed to terminate the motion pending at Dkt. No. 111. | Counsel to Defendant
Kin Liu Chen

SO ORDERED.

Dated: January 31, 2020 LA 5 \ ( _
New York, New York =

“GREGORY, H. WOODS —
United States District Judge

 

 

 
